389 F.2d 1005
Henry MONROE, Appellant,v.UNITED STATES of America, Appellee.
No. 25285.
United States Court of Appeals Fifth Circuit.
March 5, 1968.

Henry Monroe, pro se.
John C. Ciolino, Asst. U.S. Atty., New Orleans, La., for appellee.
Before COLEMAN and DYER, Circuit Judges, and NOEL, District Judge.
PER CURIAM:


1
This is an appeal from the denial of a motion to vacate sentence under 28 U.S.C. 2255.


2
Twice previously hereto, this Court has adjudicated the contention of this appellant and held it to lack merit.  Monroe v. United States, 5 Cir., 1963, 320 F.2d 277, certiorari denied 375 U.S. 991, 84 S. Ct. 630, 11 L. Ed. 2d 478; Monroe v. United States, 5 Cir., 1966, 359 F.2d 380, certiorari denied 384 U.S. 978, 86 S. Ct. 1876, 16 L. Ed. 2d 689.  For the reasons which we stated in those cases, the judgment is


3
Affirmed.